DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 1/20/22 have been received. Claims 1, 3, and 7 have been amended.
Claim Rejections - 35 USC § 112
3.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-11 is withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
4.	The rejection under 35 U.S.C. 103 as being unpatentable over Huber et al. (WO2011138156A1) as cited in IDS dated 6/2/21 in view of Kam (US 8,994,339B1) as cited in IDS dated 5/20/20 on claims 1-11 is/are withdrawn because the Applicant amended the claims.
Allowable Subject Matter
5.	Claims 1-11 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to a battery pack cooling system for an electric vehicle, comprising: a battery pack including a plurality of batteries; a water-cooling device having a coolant conduit mounted to allow thermal conduction with an exterior of the plurality of batteries and configured to indirectly cool the plurality of batteries by means of thermal conduction via a coolant introduced into the coolant conduit, the coolant conduit including an inlet coolant conduit for introducing the coolant towards the battery pack and an outlet coolant conduit for 
	The prior art to Huber et al. (WO2011138156A1) discloses a battery pack cooling system for an electric vehicle, comprising: a battery pack including a plurality of batteries; a water-cooling device having a coolant conduit mounted to allow thermal conduction with an exterior of the plurality of batteries and configured to indirectly cool the plurality of batteries by means of thermal conduction via a coolant introduced into the coolant conduit, the coolant conduit including an inlet coolant conduit for introducing the coolant towards the battery pack and an outlet coolant conduit for discharging the coolant outside the battery pack; a thermoelectric module installed between the inlet coolant conduit and the outlet coolant conduit, the thermoelectric module having a heat absorbing surface facing the inlet coolant conduit and a heat emitting surface facing the outlet coolant conduit; and a control unit but does not disclose, teach or render obvious a current sensor configured to detect a magnitude of a charging current supplied to the battery pack;  and a control unit configured to determine a charging C-rate based on the magnitude of the charging current and configured to activate operation of the thermoelectric module  in response to the charging C-rate  reaching a preset threshold or 
	The prior art to Kam (US 8,994,339B1) teaches a charging system for a battery, comprising: a charging circuit coupled to at least one battery maintained in a housing, the charging circuit configured to charge the at least one battery; a sensor configured to measure a temperature of the at least one battery; a fan arranged relative to the housing for creating airflow through the housing to cool the at least one battery; and a module configured to receive temperature measurements from the sensor, to determine whether a received temperature measurement exceed a temperature threshold, to vary a speed of the fan based on the temperature measurements, and to regulate the charging circuit to increase or decrease a charge rate of the at least one battery as a function of the fan speed; wherein, whenever it is determined that the received temperature measurements do not exceed a temperature threshold, the module decreases the fan speed and increases the charge rate (claim 1) but does not teach, disclose or render obvious the noted claim limitations above.
7.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 7 is directed to a method of cooling a battery pack system for an electric vehicle.  The reasons for allowance are substantially the same as provided in paragraph 6 above and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724